Citation Nr: 0905131	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1971 and from January 1972 to September 1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in 
May 2007.  A transcript of the hearing is associated with the 
claims file. 

At the outset the Board notes that the claim was held in 
abeyance in November 2007 in keeping with the direction of 
Chairman's Memorandum 01-06-24, dated in September 2006.  The 
memorandum directed that the processing of claims for 
compensation based on exposure to herbicides affected by the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Haas v. Nicholson, 20 Vet. App. 256 (2006) be 
stayed pending an appeal of that decision.  Specifically, the 
stay was applicable in those cases where a claim for service 
connection was based on exposure to herbicides and the only 
evidence of exposure was the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.

The Board wrote to the appellant to inform him that the 
adjudication of his appeal would be stayed pending a 
resolution of the Haas case in November 2007.  He was further 
informed that, once the stay was lifted, his case would be 
promptly adjudicated.  

The stay was lifted by Chairman's Memorandum 01-09-03, dated 
in January 2009.  The lifting of the stay was predicated on a 
decision by the United States Court of Appeals of the Federal 
Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
The Federal Circuit reversed the Veterans Court, holding that 
the Veterans Court had erred in rejecting VA's interpretation 
of § 3.307(a)(6)(iii) as requiring a servicemember's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The Veteran contends that his diabetes mellitus was the 
result of exposure to herbicides in service.  Service 
personnel records showed that the Veteran was awarded the 
Vietnam Service Medical but did not serve in the Republic of 
Vietnam.  The records showed and the Veteran confirmed in a 
September 2007 hearing that he served in Thailand from August 
1969 to August 1970 as an Army communications specialist.  He 
stated that he was present at the Udorn Air Force Base when 
the perimeter of the base was cleared and maintained clear 
with the use of Agent Orange or other defoliants.  The 
records also showed that his unit's headquarters was at a 
base in Korat, Thailand.  

VA has specific procedures to determine whether a veteran was 
exposed to herbicides in a location other than Vietnam or 
along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.n., directs that the RO send a 
detailed statement of the Veteran's claimed herbicide 
exposure to the Compensation and Pension (C&P) Service via e-
mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of 
the Department of Defense (DoD) inventory of herbicide 
operations to determine whether herbicides were used or 
tested as contended.  If the exposure is not verified, the RO 
is directed to send an inquiry to the Joint Services Records 
Research Center (JSRRC) for verification.

Prior to any further adjudication of the claim, the Veteran's 
allegations of herbicide exposure in Thailand must be 
investigated and developed as prescribed in M21-1MR.

Accordingly, the case is REMANDED for the following action:

1.  Comply with the provisions of VA's 
Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section 
C.10.n and attempt to verify the 
Veteran's claimed herbicide exposure as 
follows:

a)  Furnish a detailed description of the 
Veteran's claimed exposure while 
stationed with the 442nd Signal Battalion 
(Long Lines) including duty with the 94th 
Signal Detachment, Augmented, at Korat 
and Udorn AFB, Thailand, August 1969 to 
August 1970, to C&P service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE and request a 
review of DoD's inventory of herbicide 
operations to determine whether 
herbicides were used as contended. 

b)  If a negative response is received 
from the C&P Service, request 
verification of exposure to herbicides 
from the JSRRC.  

2.  Then, readjudicate the claim for 
service connection for type II diabetes 
mellitus.  If the decision remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




